DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “An ion conductivity promoters….comprising:” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites the limitation “said salts S1 and S2, independently of each other, being indifferently present, before the first charge/discharge cycle of said battery, within the electrolyte and/or within the positive electrode” (emphasis added).  The language “being indifferently present” in combination with later-recited “and/or” is not understood in the context of the claim.  It appears that it may literally mean “not differently present” and appears to require that the salts are both present in the same mixture/composition/
component, and has been interpreted as such herein.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al (US 20140050990).  Regarding claim 12, the reference is directed to a gel electrolyte comprising a solvent, a gelling polymer, and a mixture of a first salt which may be selected from LiNO3, among others, and a second salt comprising LiB(C2O4)2 or LiBF2C2O4 (abstract, [0006]).  The molar concentration of the salts, in total, is in the range of 0.5-1.5M, which anticipates the range recited in claim 12.  In Examples 1 and 3, the first salt is present at 0.9M and the second is present at 0.1 M, therefore the molar ratio of the two is 9:1, which anticipates the claimed range of greater than 1.5 (it is further noted that if the subscript of 2 of the second salt in Example 1 [LiB(C2O4)2] is taken into account in the claimed RM formula, then the claimed ratio may also be calculated to be 4.5:1 which would still anticipate the claimed range).  Regarding claim 14, the solvent can be a carbonate (Examples 1 and 3).  Regarding claim 15, the polymer can be polyethylene oxide (polyethylene glycol) or a copolymer thereof ([0006], [0012], [0022]).  Thus, the instant claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al.
	The reference is applied to claims 12, 14 and 15 for the reasons stated above.  However, the reference does not expressly teach that the concentration C1 of the first salt is at least 1 M (claim 13), or that the amount of the one or more gelling polymer is 10-60 wt% (claim 16).
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the broadly disclosed ranges for the claimed components overlap with the claimed ranges.  First, it is noted that in Example 1, the first salt is present at 0.9 M and the combination of polymers is present at 9.2 wt%, which are just under the claimed endpoints.  However, as noted in the rejection above, it is disclosed that the combination of salts is present in an amount up to 1.5M, and the polymers are present as follows:  0.5-5% of polyethylene glycol compounds with unsaturated double bonds, and 0-10% of ester monomer with unsaturated double bonds ([0011]).  The combination of these polymers overlaps with the claimed range of 10-60 wt%.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).  Further, the disclosure of the sum of salt molarities up to 1.5M renders obvious the first salt being present at 1.0M or more for similar reasons, as the reference does not appear to contain any other guidance apart from the Examples as to the relative amounts of the salts.


Allowable Subject Matter
Claims 2-11 and 17-21 are allowed.
Claim 1 would be allowable if the objection thereto was overcome.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 1 recites ion conductivity promoters in a rechargeable lithium metal gel battery, the battery having a nonaqueous electrolyte, a negative electrode having lithium metal or lithium alloy, one or both of the positive electrode and the electrolyte being a gel, and the battery being free of polysulfide ions; the ion conductivity promoters having a first salt being a nitrate and a second salt, and a molar ratio of the first salt to the second salt being greater than 1.5.  Yuan et al, applied above, is considered the closest prior art.  As noted above, Yuan et al. teach a nonaqueous gel electrolyte having a salt mixture that may comprise a nitrate.  However, the reference does not teach or fairly suggest a rechargeable battery having a lithium metal or lithium alloy negative electrode as well as the salt mixture, as recited in claim 1.  The reference teaches that the salt mixture is used in embodiments of a “lithium iron phosphate secondary battery” (rechargeable battery) (Examples 1 and 3).  Example 2 is an embodiment that uses a lithium metal electrode (Li/MnO2 primary battery), however it is noted that the battery is a primary battery, and further, the reference teaches away from a salt mixture for such a battery (see [0006]:  “A secondary lithium battery adopts mixed salts, and a primary lithium battery adopts a single salt”).  Thus, the reference does not fairly suggest a lithium metal electrode and a salt mixture in the same embodiment, as well as the battery being rechargeable.  It is further noted that the present invention is predicated on a combination of a lithium electrode and a two-salt combination comprising a nitrate in the electrolyte, that is, the invention improves on batteries using lithium metal or alloy electrodes ([0015] and [0016] of publication of instant application).  Figures 1-3 show data to support this.  These statements and data are considered to be additional supporting factors in the conclusion that claim 1 is nonobvious.  Finally, it is noted that Wang et al (US 20150311492) teach in Example 4, a lithium battery having a lithium metal electrode and an “anode-side” aqueous electrolyte having 2M LiNO3 and 1% lithium polyacrylate, and a solid electrolyte comprising a LiTFSI salt.  However, the reference fails to teach or suggest a salt mixture as claimed or a nonaqueous electrolyte as claimed.   
	Independent claim 17 recites a composite gel positive electrode having the claimed salt mixture.  Yuan et al., applied above, teaches a salt mixture that may have a nitrate but does not teach or suggest a composite gel positive electrode having the claimed salt mixture.  In addition, Takami et al (US 20180277885) discloses a secondary battery having a positive electrode having an electrolyte comprising a salt and an aqueous solvent contained therein (abstract).  The salt can be LiNO3, among others ([0030] et seq).  However, the reference does not teach or fairly suggest that the electrode is a gel, or that it contains two salts meeting the specific composition and molar requirements in claim 17. 
	Independent claim 22 recites a lithium-gel battery having a negative electrode based on lithium metal or lithium alloy, the battery being free of polysulfide ions, and the claimed combination of salts (it is noted that the claim is subject to a 112(b) rejection as noted above; the claim has been interpreted as requiring both salts in the same component as a mixture).  Yuan, discussed above, does not fairly suggest an embodiment having a lithium metal or alloy electrode and a salt mixture.  Wang, also discussed above, teaches a lithium metal electrode but fails to teach a salt mixture or the ratio of salts therein.  
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 6, 2022